Dissenting Opinion by
Wright, J.:
This record discloses a flagrant disregard by appellee of its responsibility to the traveling public. While *54there is no absolute duty on the part of a property owner to keep sidewalks free from snow and ice at all times, there is definitely a duty to act within a reasonable time after notice of a dangerous condition: Whitton v. H. A. Gable Co., 331 Pa. 429, 200 A. 644. The duty as to sidewalks exists in a higher degree than in the case of streets: Imhoff v. Pittsburgh, 202 Pa. Superior Ct. 232, 195 A. 2d 862. Viewing the evidence in the case at bar in the light most favorable to the plaintiff who has the verdict, Charles v. LaRue, 205 Pa. Superior Ct. 88, 208 A. 2d 31, the following factual situation appears :
Appellee was the owner of a gas station located at the southwest corner of Rhode Island Avenue and West Washington Street in the Borough of Rochester, Beaver County. This station had been closed for a considerable length of time. On the morning of February 14, 1962, appellant was walking in an easterly direction along the sidewalk on the south side of West Washington Street. Other sidewalks in the area were cleared of snow. Appellee’s sidewalk was a “glare of ice”, with frozen ruts and ridges caused by tire marks of cars customarily parked in the vacant station. A witness testified that this condition had existed the “whole winter” long, and had been completely ignored by appellee. Aside from constructive notice, a representative of appellee was given personal notice of the danger. Still nothing was done. Appellant was proceeding “cautiously”, but nevertheless “slipped and fell upon the ice”. He ended up “sitting on these ridges of ice” with a broken leg.
The only case cited in appellee’s brief is Rinaldi v. Levine, 406 Pa. 74, 176 A. 2d 623. This case is also relied upon in the opinion supporting the affirmance. However, the factual situation in the Rinaldi case differs materially from that in the case at bar. There can be no question on the instant record that appellee was *55grossly negligent, and that it was the dangerous accumulation of snow and ice which caused appellant to fall. This was an inference reasonably drawn by the jury from the facts and conditions directly proved. Cf. Silberman v. Dubin, 155 Pa. Superior Ct. 3, 36 A. 2d 854; Bowser v. Kuhn, 160 Pa. Superior Ct. 31, 49 A. 2d 852. It was unnecessary for appellant to identify the particular ridge which may have caused his fall: Clamper v. Novack, 165 Pa. Superior Ct. 482, 69 A. 2d 195. To deprive appellant of a verdict which the evidence so amply warrants is, in my view, an unduly technical interpretation of the applicable legal principles. I respectfully dissent.
Montgomery and Hoffman, JJ., join in- this dissenting opinion.